Exhibit 10.2(5)(c)
BELO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Purpose and Nature of the Plan
    1  
2. Definitions
    1  
3. Eligibility
    4  
4. Restoration Benefit
    4  
5. Participant Accounts; Contribution and Earnings Credits
    4  
6. Vesting
    6  
7. Commencement of Benefits
    6  
8. Form of Benefits
    7  
9. Prohibition on Acceleration of 2005 Account Benefit
    8  
10. Death Benefits
    9  
11. Funding of Benefits
    9  
12. Administration of the Plan
    10  
13. Claims Procedure
    11  
14. Miscellaneous
    11  

i



--------------------------------------------------------------------------------



 



BELO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2008
     1. Purpose and Nature of the Plan.
          (a) Purpose. The purpose of the Supplemental Executive Retirement Plan
is to provide certain employees of Belo and its subsidiaries with supplemental
retirement income upon retirement or other termination of employment. The
provisions of the Plan as amended and restated effective January 1, 2008, will
apply to each employee who is a participant in the Plan on and after such date.
Benefits under the Plan for participants who retired or otherwise terminated
employment prior to January 1, 2008, will be determined under the terms of the
Plan as in effect on December 31, 2007, as operated in good faith compliance
with the provisions of Section 409A of the Internal Revenue Code and the
guidance issued by the Department of the Treasury and the Internal Revenue
Service prior to January 1, 2008, with respect to Section 409A.
          (b) Individual Account Plan. The Plan is an individual account plan,
and the benefit payable under the Plan to a Participant at any time is the
vested balance of the Participant’s accounts established under Section 5,
notwithstanding the provisions of Section 4. The benefit described in Section 4
is a “target benefit,” which is merely the means by which the Committee
determines the amount that Belo will contribute to the Plan on behalf of
employees participating in the Plan with respect to such benefit and is not the
benefit to be paid by the Plan.
     2. Definitions. The following definitions are used throughout the Plan.
          (a) Belo means Belo Corp., a Delaware corporation. The term Belo
subsidiary means (i) any corporation of which at least 80% of the total combined
voting power of all outstanding shares of stock is owned directly or indirectly
by Belo; (ii) any partnership of which at least 80% of the profits interest or
capital interest is owned directly or indirectly by Belo; and (iii) any other
entity of which at least 80% of the total equity interest is owned directly or
indirectly by Belo.
          (b) Board of Directors means the Board of Directors of Belo.
          (c) Cause means (i) any intentional act of fraud, embezzlement, or
theft committed by a Participant in the course of the Participant’s employment
by Belo or any Belo subsidiary; (ii) any intentional misconduct engaged in by
the Participant which is materially injurious to the business, reputation or
property of Belo or any Belo subsidiary; (iii) any conduct of the Participant
that constitutes a breach of fiduciary duty to Belo or any Belo subsidiary; or
(iv) the Participant’s refusal to perform, or failure to perform in a
satisfactory manner (other than by reason of disability), the duties and
responsibilities of the Participant’s position with Belo or any Belo subsidiary.

 



--------------------------------------------------------------------------------



 



          (d) Change in Control means a change in ownership of Belo, a change in
effective control of Belo or a change in the ownership of a substantial portion
of the assets of Belo, in each case within the meaning of Section 409A of the
Code. Subject to the foregoing:
          (i) a change in ownership of Belo will occur on the date that any one
person or persons acting as a group acquires ownership of stock of Belo that
together with stock held by such person or persons constitutes more than 50% of
the total fair market value or total voting power of the stock of Belo;
          (ii) a change in effective control of Belo will occur on the date that
(A) any one person or persons acting as a group acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of the stock of Belo possessing 30% or more of the
total voting power of the stock of Belo or (B) a majority of members of the
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of such appointment or election; and
          (iii) a change in the ownership of a substantial portion of the assets
of Belo will occur on the date that any one person or persons acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from Belo that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of Belo immediately prior to such acquisition.
          (e) Code means the Internal Revenue Code of 1986, as amended and in
effect from time to time, and includes any applicable regulations or other
guidance relating to provisions of the Code published by the Internal Revenue
Service or the U.S. Treasury Department.
          (f) Committee means the Compensation Committee of the Board of
Directors or any successor committee appointed by the Board of Directors to
administer the Plan.
          (g) ERISA means the Employee Retirement Income Security Act of 1974,
as amended.
          (h) Final Monthly Compensation means the final monthly compensation of
a Participant determined in the same manner as under the provisions of the
Pension Plan without regard to whether the Participant is also a participant in
the Pension Plan, except that (i) the limitation on compensation under
Section 401(a)(17) of the Code will not be taken into account; and (ii) with
respect to a Participant who participates in a Belo annual incentive
compensation plan, compensation will include the amount of the Participant’s
target incentive cash compensation under such annual incentive compensation plan
rather than the amount of the actual incentive cash compensation payment.
          (i) Grandfathered Participant means a Participant with an earned and
vested account balance under the Plan as of December 31, 2004, whose name is set
forth on Exhibit A to the Plan.

2



--------------------------------------------------------------------------------



 



          (j) MSP means the Management Security Plan of A. H. Belo Corporation
and Affiliated Companies, which was terminated as of December 31, 1999.
          (k) Participant means an employee who is eligible to receive benefits
under the Plan. The term “Participant” will include (i) a Grandfathered
Participant who continues to participate in the Plan after December 31, 2004;
and (ii) unless the context clearly requires a different interpretation, the
beneficiary of a deceased Participant.
          (l) Pension Plan means The G. B. Dealey Retirement Pension Plan, which
is a defined benefit pension plan that is sponsored by Belo and is intended to
qualify under Section 401(a) of the Code, as such plan was in effect on
March 31, 2007, immediately prior to the benefit freeze that became effective on
that date.
          (m) Plan means the Belo Supplemental Executive Retirement Plan as set
forth herein and as amended from time to time.
          (n) Plan Year means the calendar year.
          (o) Separation from Service means a Participant’s separation from
service within the meaning of Section 409A of the Code from Belo and all Belo
subsidiaries by reason of the Participant’s death, retirement or other
termination of employment. A Participant who is on military leave, sick leave or
other bona fide leave of absence does not have a Separation from Service if the
leave does not exceed six months or, if the leave exceeds six months, the
Participant’s right to reemployment with Belo or a Belo subsidiary is provided
by statute or by contract. If the period of the Participant’s leave exceeds six
months but the Participant’s right to employment is not provided by statute or
contract, the Participant’s Separation from Service occurs on the first date
immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of the Participant’s
position of employment or any substantially similar position of employment, a
29-month period of absence will be substituted for such six-month period.
          (p) SRP means The Providence Journal Company Supplemental Retirement
Plan.
          (q) Trust means the Belo Supplemental Executive Retirement Plan Trust,
which as of the date of this amendment and restatement of the Plan is maintained
pursuant to that certain Trust Agreement dated as of October 1, 2002, between
Belo and The Bank of New York as successor trustee. The Trust is a so-called
“rabbi trust” the assets of which are at all times subject to the claims of
Belo’s general creditors.
          (r) 2004 Account means the account established for each Grandfathered
Participant under Section 5(a). A Grandfathered Participant’s 2004 Account
provides for benefits that are not subject to the provisions of Section 409A of
the Code.

3



--------------------------------------------------------------------------------



 



          (s) 2005 Account means the account established for each Participant
under Section 5(b). A Participant’s 2005 Account provides for benefits under the
Plan that are subject to the provisions of Section 409A of the Code.
     3. Eligibility. The Committee will designate from time to time those
employees of Belo or any Belo subsidiary who are eligible to participate in the
Plan. An employee who has been designated as eligible to participate in the Plan
will cease to be eligible for future benefits as of any date specified by the
Committee, subject to the provisions of Section 5(c).
     4. Restoration Benefit.
          (a) Projected Final Compensation. As soon as practicable after an
employee becomes a Participant with respect to the target benefit described in
this Section 4, the Committee will determine (i) the amount of the Participant’s
projected annual Final Monthly Compensation on the assumption that the
Participant will remain employed by Belo or a Belo subsidiary through the last
day of the month in which the Participant attains age 65; and (ii) the projected
annual retirement benefit that would be paid to the Participant from the Pension
Plan based on such projected annual Final Monthly Compensation, and without
regard to any limitation on benefits under Section 415 of the Code, in the form
of a straight-life annuity beginning on the first day of the month immediately
following the month in which the Participant attains age 65.
          (b) Projected Pension Plan Benefit. The Committee will also determine
the projected annual retirement benefit that would be paid to the Participant
under the terms of the Pension Plan as a straight-life annuity on the assumption
that the Participant will remain employed by Belo or a Belo subsidiary through
the last day of the month in which the Participant attains age 65 and will begin
to receive retirement benefits immediately thereafter.
          (c) Pension Plan Freeze Disregarded. The Committee will determine the
projected annual retirement benefit that would be paid to the Participant as if
the Participant were an active participant in the Pension Plan and the Pension
Plan had not been frozen on March 31, 2007, on the basis of the assumptions set
forth in Section 4(a) and Section 4(b) and on the basis of such years of benefit
accrual service as the Committee determines should be credited to the
Participant for this purpose.
          (d) Target Benefit. The target benefit for each Participant under this
Section 4 will be the value of an annual benefit payable as a straight-life
annuity beginning on the first day of the month immediately following the month
in which the Participant attains age 65 in an amount equal to (i) the difference
between the value of the annual benefit determined under Section 4(a) and the
value of the annual benefit determined under Section 4(b), multiplied by (ii) a
fraction (not to exceed one) the numerator of which is the number of years of
Plan participation that the Participant will have completed if the Participant
participates continuously in the Plan until reaching age 65 and the denominator
of which is 10.
     5. Participant Accounts; Contribution and Earnings Credits.
          (a) 2004 Accounts. Belo will establish on its books a 2004 Account for
each Grandfathered Participant and will credit to the Grandfathered
Participant’s 2004 Account an

4



--------------------------------------------------------------------------------



 



amount equal to the Grandfathered Participant’s earned and vested account
balance as of December 31, 2004, plus all earnings that accrue with respect to
such account balance after December 31, 2004, as determined under Section 5(d).
The Grandfathered Participant’s earned and vested account balance as of
December 31, 2004, will include, without limitation and to the extent
applicable, (i) the Grandfathered Participant’s earned and vested right to the
annual contribution credit for the 2004 Plan Year; (ii) the amount of the
Grandfathered Participant’s SRP benefit transferred to the Plan as of January 1,
2000; and (iii) the amount of the Grandfathered Participant’s MSP benefit
transferred to the Plan as of January 1, 2000, plus the amounts set forth on
Exhibit B to the Plan that were credited to the Grandfathered Participant’s
account prior to January 1, 2005.
          (b) 2005 Accounts. The Committee will determine the amount Belo would
be required to contribute each Plan Year beginning on or after January 1, 2005,
on behalf of a Participant in order to fully fund, as of the last day of the
month in which the Participant attains age 65, the Participant’s target benefit
described in Section 4, taking into account the balance of both the
Participant’s 2004 Account and his 2005 Account. Belo will establish on its
books a 2005 Account for each Participant and will credit to each Participant’s
2005 Account (i) the amount, if any, of the Participant’s account balance as of
December 31, 2004, that was not earned and vested at December 31, 2004, plus
earnings on such balance that accrue after December 31, 2004, as determined
under Section 5(d); and (ii) the amount of the annual contribution credit
determined by the Committee for Plan Years beginning on or after January 1,
2005, plus earnings on such contribution credits, as determined under
Section 5(d). The Committee will review no less frequently than once every three
years the assumptions used in determining each Participant’s target benefit
described in Section 4 and the balance credited to each Participant’s 2004
Account and 2005 Account. In its discretion, the Committee may make any changes
to the contribution credit to a Participant’s 2005 Account that it determines to
be appropriate as a result of such review.
          (c) Annual Contributions.
          (i) No annual contributions will be credited to a Participant’s 2004
Account for any Plan Year beginning after December 31, 2004.
          (ii) Effective with the Plan Year beginning on January 1, 2005, Belo
will credit annual contributions to each Participant’s 2005 Account in an amount
determined under Section 5(b), and will contribute to the Trust the amount
credited to the Participants 2005 Account, not later than 90 days after the end
of the Plan Year for which the contribution is to be credited. Belo will also
contribute to the 2005 Account of a Participant who is a former MSP participant
the amounts set forth on Exhibit B to the Plan for years after December 31,
2004. Except as otherwise provided in this Section 5(c)(ii), contributions will
be credited for each full Plan Year in which the Participant participates in the
Plan. If a Participant first becomes eligible to participate on a date other
than the first day of the Plan Year or attains age 65, retires or otherwise
terminates employment or ceases to be eligible for future benefits on a date
other than the last day of the Plan Year, the Committee will determine whether
any contributions are to be credited for such Plan Year and the amount of any
such contributions. Earnings as determined under Section 5(d) will continue to
be credited to a Participant’s 2004

5



--------------------------------------------------------------------------------



 



Account and 2005 Account until the Participant’s Plan benefit is paid, even
though contributions cease to be credited as of an earlier date.
          (d) Investment Returns.
          (i) Except as provided in Section 5(d)(ii), the earnings and losses to
be credited to each Participant’s 2004 Account and 2005 Account for each Plan
Year will be a proportionate share of the actual earnings and losses on the
investment of assets in the Trust, such proportion to be determined by dividing
the value of each 2004 Account and 2005 Account, respectively, as of the last
day of the Plan Year by the aggregate value all 2004 Accounts and 2005 Accounts
as of the last day of the Plan Year, giving appropriate weight to the amount of
contributions to the Trust for the Plan Year and the date as of which such
contributions were made.
          (ii) Notwithstanding the provisions of Section 5(d)(i), each
Participant whose Accounts are to be distributed in a single lump sum payment
may elect, in accordance with procedures established by the Committee, to have
the portion of the Trust assets allocated to his 2005 Account segregated from
the other assets of the Trust as soon as practicable following the Participant’s
Separation from Service and invested in a short-term interest bearing account
until such assets, together with interest, are distributed to the Participant
or, in the event of the Participant’s death prior to distribution, to the
Participant’s designated beneficiary.
     6. Vesting. Subject to the rights of general creditors as set forth in
Section 11 and the right of Belo to discontinue the Plan as provided in
Section 14, a Participant will be vested in the balance of his 2005 Account only
if he has completed at least three years of service (a year of service for this
purpose will be determined in the same manner as under the Pension Plan without
regard to whether the Participant is also an active participant in the Pension
Plan), unless the Participant’s employment with Belo or any Belo subsidiary is
terminated for Cause as determined by the Committee in its discretion. A
Participant will be vested in the balance of his 2004 Account unless the
Participant’s employment with Belo or any Belo subsidiary is terminated for
Cause as determined by the Committee in its discretion. If a Participant is
terminated for Cause, the Participant’s Plan benefit will be forfeited, and the
Participant will not be entitled to any benefit under the Plan. In addition, a
Participant will be fully vested in his Plan benefit if he dies or becomes
eligible for benefits under any long term disability plan maintained by Belo or
any Belo subsidiary.
     7. Commencement of Benefits.
          (a) 2004 Accounts. Payment of a Participant’s Plan benefit
attributable to his 2004 Account balance will be made or will begin as soon as
practicable following the Participant’s termination of employment unless the
Participant elects in writing at least six months prior to termination of
employment, in accordance with procedures established by the Committee, to defer
payment of his benefit to a later date (but not later than the first day of the
month following attainment of age 65). A Participant’s election to defer payment
of his benefit to a later date will be irrevocable and may not be changed after
it has been received by the Committee.

6



--------------------------------------------------------------------------------



 



          (b) 2005 Accounts.
          (i) Except as otherwise provided in this Section 7(b), payment of a
Participant’s vested interest in his Plan benefit attributable to his 2005
Account balance will be made as soon as practicable following the date that is
six months after the date of the Participant’s Separation from Service for any
reason other than death, but in no event later than 90 days following such
six-month date, unless the Participant elects in writing, in accordance with
procedures established by the Committee, to defer payment of his benefit to a
specified later date; provided, however, that (A) the payment deferral election
may not take effect until at least 12 months after the date on which the
election is made; (B) the payment deferral election is made at least 12 months
prior to the date on which payment of the Participant’s Plan benefit
attributable to his 2005 Account balance is scheduled to be made; and
(C) payment under the deferral election may not be made earlier than five years
after the date on which the payment of the Participant’s Plan benefit
attributable to his 2005 Account balance would otherwise have been made or, if
earlier, upon the Participant’s death. A Participant may not make more than one
payment deferral election with respect to the benefit attributable to his 2005
Account.
          (ii) If a Participant dies after his Separation from Service and prior
to the expiration of the six-month period following such Separation from
Service, payment of the Participant’s vested Plan benefit will be made to the
Participant’s beneficiary following his death in accordance with the provisions
of Section 10(b).
          (iii) Notwithstanding any other provision in the Plan, a payment
otherwise required to be made to a Participant or beneficiary may be delayed to
the extent permitted by Section 409A of the Code if the Committee reasonably
determines that the payment (A) will not be deductible for federal income tax
purposes by reason of the application of Section 162(m) of the Code; (B) will
violate federal securities law or other applicable law; or (C) may be delayed
for any other reason permitted under Section 409A of the Code.
     8. Form of Benefits.
          (a) 2004 Accounts. A Participant’s Plan benefit attributable to his
2004 Account will be paid in a single lump sum payment, unless the Participant
elects in writing at least six months prior to his termination of employment, in
accordance with procedures established by the Committee, to receive such Plan
benefit in one of the optional forms of annuity described in Section 8(c).
          (b) 2005 Accounts. A Participant’s Plan benefit attributable to his
2005 Account will be paid in a single lump sum payment, unless the Participant
elects in writing, in accordance with procedures established by the Committee,
to receive such Plan benefit in one of the optional forms of annuity described
in Section 8(c); provided, however, that (i) the payment election may not take
effect until at least 12 months after the date on which the election is made;
(ii) the payment election is made at least 12 months prior to the date on which
payment of the Participant’s Plan benefit attributable to his 2005 Account
balance is scheduled to be made; and (iii) payment under the new election may
not be made earlier than five years after the date on

7



--------------------------------------------------------------------------------



 



which the payment of the Participant’s Plan benefit attributable to his 2005
Account balance would otherwise have been made or, if earlier, upon the
Participant’s death. A Participant may not make more than one election to
receive an optional form of payment with respect to the benefit attributable to
his 2005 Account, except that a change in the form of payment before any annuity
starting date from one type of life annuity to another type of life annuity with
the same scheduled date for the first annuity payment will not be considered a
change in the time and form of payment, provided the annuities are actuarially
equivalent applying the same reasonable actuarial assumptions to value each
annuity payment option.
          (c) Annuity Payments. A Participant may elect one of the following
optional forms of life annuity payment pursuant to this Section 8, each of which
will be actuarially equivalent to the balance of the Participant’s 2004 Account
or 2005 Account, as applicable, as of the date of benefit commencement: (i) a
joint and survivor annuity that pays monthly benefits for the life of the
Participant and on the death of the Participant pays 50% of such monthly benefit
to the spouse to whom the Participant was married when annuity payments began,
if such spouse survives the Participant, for the life of such spouse; (ii) a
straight-life annuity that pays monthly benefits for the life of the Participant
and pays no further benefits following the Participant’s death; or (iii) an
annuity that pays monthly benefits for the life of the Participant and in the
event that the Participant dies before 120 monthly benefit payments have been
made, continues to pay monthly payments in the same amount to the beneficiary
designated by the Participant before benefit payments began, until a total of
120 monthly payments have been made to the Participant and the Participant’s
beneficiary. Any annuity elected by a Participant will be paid from the
Participant’s 2004 Account or 2005 Account, as applicable, and Belo will not
purchase any form of annuity contract from an insurance company or other third
party. In the event the balance of the Participant’s 2004 Account or 2005
Account, as applicable, is insufficient to continue the monthly payments being
made under the form of annuity elected by the Participant or beneficiary
(because the individual receiving the payments outlives the life expectancy used
in determining the amount of the monthly payments or because of any other
reason), Belo will credit such additional amounts to the applicable account as
may be necessary to provide to the Participant or beneficiary the remaining
payments due under the annuity. Upon the death of both the Participant and
beneficiary, any balance remaining in the account from which the annuity was
being paid will revert to Belo and may be used by Belo for any purpose.
          (d) Acceleration of 2004 Account Benefit. A Participant or beneficiary
who is receiving monthly annuity payments attributable to the Participant’s 2004
Account may elect at any time to receive in a single lump sum payment an amount
equal to 90% of the actuarially equivalent value of the unpaid portion of the
annuity. The provisions of this Section 8(d) will not apply to an annuity form
of payment attributable to a Participant’s 2005 Account.
          (e) Actuarial Equivalence. In determining the actuarial equivalence of
forms of benefit under this Section 8, the Committee will adopt from time to
time reasonable actuarial assumptions and other reasonable factors as it
determines to be appropriate.
     9. Prohibition on Acceleration of 2005 Account Benefit.
          (a) In General. The time or schedule of any payment to be made under
the Plan that is attributable to a Participant’s 2005 Account may not be
accelerated except to the

8



--------------------------------------------------------------------------------



 



extent permitted under Section 409A of the Code. Where Section 409A of the Code
permits a payment to be accelerated but does not require the Plan to, and the
Plan does not, expressly provide for such acceleration, the payment may be
accelerated in the sole discretion of the Committee.
          (b) Change in Control. Notwithstanding the general prohibition on
acceleration of benefits, upon a Change in Control the Committee will have the
right, but not the obligation, to terminate the Plan and to distribute to each
Participant and beneficiary of a deceased participant, no earlier than 30 days
preceding and no later than 12 months following the date of the Change in
Control, the entire balance of the Participant’s or beneficiary’s 2005 Account.
     10. Death Benefits.
          (a) Death after Benefit Commencement. Upon the death of a Participant
who is receiving an annuity form of payment, the Plan benefit will continue to
be paid (if at all) in accordance with the form of annuity elected by the
Participant under Section 8.
          (b) Death before Benefit Commencement. If a Participant who is
entitled to receive a Plan benefit dies before payment of such benefit is made
or begins, the Plan benefit will be paid as a death benefit to the beneficiary
designated by the Participant (who may or may not be the Participant’s spouse)
in accordance with procedures established by the Committee or, in the event the
Participant has not designated any beneficiary, to the Participant’s surviving
spouse, if any, and if none, to the Participant’s estate. The death benefit
payable pursuant to this Section 10 will be paid in a lump sum payment as soon
as practicable but in no event later than 90 days after the Participant’s death.
     11. Funding of Benefits.
          (a) Unfunded Benefits. The Plan will be unfunded. All benefits payable
to a Participant under the Plan may be paid from the assets of the Trust, any
successor or similar trust established by Belo or any Belo subsidiary or from
the general assets of Belo or any Belo subsidiary that employed the Participant;
provided, however, that nothing contained in the Plan will require Belo or any
Belo subsidiary to set aside or continue to hold in trust any funds for the
benefit of a Participant, who will have the status of a general creditor with
respect to the obligation of Belo to make payments under the Plan. Any assets
held in the Trust or any successor or similar trust will at all times be subject
to the claims of general creditors of Belo and the Belo subsidiaries, and no
Participant will at any time have a prior claim to such assets. To the extent
that Plan benefits are paid from a trust, Belo and each Belo subsidiary will be
relieved of all liability for such Plan benefits. Any funds of Belo or any Belo
subsidiary available to pay benefits under the Plan will be subject to the
claims of general creditors of Belo or the Belo subsidiary and may be used for
any purpose by Belo or the Belo subsidiary.
          (b) Allocation of Payments. If the Plan benefit payable to a
Participant is attributable to periods of employment with Belo and/or one or
more Belo subsidiaries, the Committee may allocate liability for the payment of
the benefit among Belo and one or more

9



--------------------------------------------------------------------------------



 



Belo subsidiaries in any manner the Committee, in its sole discretion,
determines to be appropriate.
     12. Administration of the Plan.
          (a) Administration by the Committee. The Committee will administer the
Plan and will have the full authority and discretion to accomplish that purpose,
including without limitation, the authority and discretion to (i) interpret the
Plan and correct any defect, supply any omission or reconcile any inconsistency
or ambiguity in the Plan in the manner and to the extent that the Committee
deems desirable to carry the purpose of the Plan; (ii) resolve all questions
relating to the eligibility of employees to become Participants; (iii) determine
the amount of benefits payable to Participants and authorize and direct Belo
with respect to the payment of benefits under the Plan; (iv) make all other
determinations and resolve all questions of fact necessary or advisable for the
administration of the Plan; and (v) make, amend and rescind such rules as it
deems necessary for the proper administration of the Plan. The Committee will
keep a written record of its action and proceedings regarding the Plan and all
dates, records and documents relating to its administration of the Plan. The
Committee may, from time to time, delegate to one or more of its members and to
any other persons any of its rights, duties and responsibilities with respect to
the administration of the Plan and may terminate any such delegation upon such
notice as the Committee determines to be appropriate.
          (b) Assumptions Adopted by the Committee. In determining the amount of
a Participant’s target benefit described in Section 4, the Committee will adopt,
with the advice of actuaries or such other consultants as it may select, such
assumptions as in its sole discretion it determines to be necessary, desirable
or appropriate as to interest rates, mortality, rates of inflation, increases in
Participant compensation and any other matter that the Committee deems relevant
in making the calculations required under the Plan. The Committee may revise any
such assumptions from time to time to the extent that the Committee deems
necessary, desirable or appropriate, and any such revised assumptions will be
taken into account in determining the amount of future contribution credits
required to provide a Participant’s Plan benefit. The Committee’s determinations
made under Section 4 will be binding and conclusive on Belo and on each
Participant
          (c) Committee Action Conclusive. Any action taken or determination
made by the Committee will, except as otherwise provided in Section 13, be
conclusive on all parties. No member of the Committee will vote on any matter
relating specifically to such member. In the event that a majority of the
members of the Committee will be specifically affected by any action proposed to
be taken (as opposed to being affected in the same manner as each other
Participant in the Plan), such action will be taken by the Board of Directors.
          (d) Compliance with Section 409A. Notwithstanding anything to the
contrary in the Plan, if and to the extent the Committee determines that the
terms of the Plan may result in the failure of the Plan, or any benefits accrued
under the Plan, to comply with the requirements of Section 409A of the Code, the
Committee will have the discretionary authority to amend, modify, suspend or
terminate the Plan even if such action would adversely affect the rights of any
Participant or beneficiary.

10



--------------------------------------------------------------------------------



 



     13. Claims Procedure.
          (a) Filing a Claim. If a Participant does not receive the benefits
which he believes he is entitled to receive under the Plan, he may file a claim
for benefits with the Benefits Department of Belo. All claims will be made in
writing and will be signed by the claimant. If the claimant does not furnish
sufficient information to determine the validity of the claim, the Benefits
Department will indicate to the claimant any additional information which is
required.
          (b) Decision on Claim. Each claim will be approved or disapproved by
the Benefits Department within 90 days following the receipt of the information
necessary to process the claim. In the event the Benefits Department denies a
claim for benefits in whole or in part, the Benefits Department will notify the
claimant in writing of the denial of the claim. Such notice by the Benefits
Department will also set forth, in a manner calculated to be understood by the
claimant, the specific reason for such denial, the specific Plan provisions on
which the denial is based, a description of any additional material or
information necessary to perfect the claim with an explanation of why such
material or information is necessary, and an explanation of the Plan’s claim
review procedure as set forth below. If no action is taken by the Benefits
Department on a claim within 90 days, the claim will be deemed to be denied for
purposes of the review procedure.
          (c) Appeal. A claimant may appeal a denial of his claim by requesting
a review of the decision by the Committee or a person designated by the
Committee. An appeal must be submitted in writing within six months after the
denial and must (i) request a review of the claim for benefits under the Plan;
(ii) set forth all of the grounds upon which the claimant’s request for review
is based and any facts in support thereof; and (iii) set forth any issues or
comments which the claimant deems pertinent to the appeal. The Committee or the
named fiduciary designated by the Committee will make a full and fair review of
each appeal and any written materials submitted in connection with the appeal.
The Committee or the named fiduciary designated by the Committee will act upon
each appeal within 60 days after receipt thereof unless special circumstances
require an extension of the time for processing, in which case a decision will
be rendered as soon as possible but not later than 120 days after the appeal is
received. The claimant will be given the opportunity to review pertinent
documents or materials upon submission of a written request to the Committee or
named fiduciary, provided the Committee or named fiduciary finds the requested
documents or materials are pertinent to the appeal. On the basis of its review,
the Committee or named fiduciary will make an independent determination of the
claimant’s eligibility for benefits under the Plan. The decision of the
Committee or named fiduciary on any claim for benefits will be final and
conclusive upon all parties thereto. In the event the Committee or named
fiduciary denies an appeal in whole or in part, it will give written notice of
the decision to the claimant, which notice will set forth in a manner calculated
to be understood by the claimant the specific reasons for such denial and which
will make specific reference to the pertinent Plan provisions on which the
decision was based.
     14. Miscellaneous.
          (a) No Right to Employment. Nothing in the Plan will confer upon a
Participant the right to continue in the employ of Belo or any Belo subsidiary
or will limit or

11



--------------------------------------------------------------------------------



 



restrict the right of Belo or any Belo subsidiary to terminate the employment of
a Participant at any time with or without cause.
          (b) Assignment and Alienation. Except as otherwise provided in the
Plan, no right or benefit under the Plan will be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge such right or
benefit will be void. No such right or benefit will in any manner be subject to
the debts, liabilities or torts of a Participant.
          (c) Amendment and Termination. The Plan may be amended at any time by
the Committee. The Plan may also be amended or terminated by the Board of
Directors at any time. No action taken by the Committee to amend the Plan or by
the Board of Directors to amend or terminate the Plan will have the effect of
decreasing a Participant’s account balances as of the date of such action or to
cause a distribution of a Participant’s Plan benefit in violation of
Section 409A of the Code. Upon termination of the Plan, the Committee may
distribute to each Participant the balance of his 2004 Account and may
distribute the balance of his 2005 Account only to the extent that distribution
of the 2005 Account would not violate the requirements of Section 409A.
          (d) ERISA Exemption. The Plan is intended to provide benefits for
“management or highly compensated” employees within the meaning of Sections 201,
301 and 401 of ERISA, and therefore to be exempt from the provisions of Parts 2,
3 and 4 of Title I of ERISA. Accordingly, no further benefits will accrue
hereunder in the event it is determined by a court of competent jurisdiction or
by an opinion of counsel that the Plan constitutes an employee pension benefit
plan within the meaning of Section 3(2) of ERISA, which is not so exempt.
          (e) Invalid Provisions. If any provision in the Plan is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions will nevertheless continue in full force and effect without
being impaired or invalidated in any way.
          (f) Governing Law. The Plan will be construed and governed in all
respects in accordance with applicable federal law and, to the extent not
preempted by such federal law, in accordance with the laws of the State of
Delaware, including without limitation, the Delaware statute of limitations, but
without giving effect to the principles of conflicts of laws of such state.
     Executed at Dallas, Texas, this [ • ] day of [ • ], 2007.

            BELO CORP.


By
 
    Name: Marian Spitzberg
Title: Senior Vice President/Human Resources
                 

12



--------------------------------------------------------------------------------



 



BELO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005
Exhibit A
Grandfathered Participants
Active Employees with Account Balance
in excess of $450,000 as of January 1, 2005
Robert W. Decherd
Robert W. Mong, Jr.
James M. Moroney III
Lee R. Salzberger
John L. Sander
Dunia A. Shive
Active Employees Age 60 or Older
as of January 1, 2005
Carl P. Leubsdorf
Jimmie B. Phillips
Stuart B. Powell
Joel P. Rawson
Glenn C. Wright

 



--------------------------------------------------------------------------------



 



BELO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2005
Exhibit B
Additional Contribution Credits for Former MSP Participant

      Robert W. Decherd Contribution Date   Contribution Amount
January 2001
  $90,233.33 January 2002   $90,233.33 January 2003   $90,233.33 January 2004  
$90,233.33 January 2005   $90,233.33 January 2006   $90,233.33 January 2007  
$90,233.33 January 2008   $90,233.33 January 2009   $90,233.33 January 2010  
$90,233.33 January 2011   $90,233.33

 